by the appellant for a writ of error coram nobis to vacate, on the ground of ineffective assistance of appellate counsel, a decision and order of this Court dated December 30, 2002 (People v Johnson, 300 AD2d 677 [2002]), affirming a judgment of the Supreme Court, Suffolk County, rendered May 11, 1999.
Ordered that the application is denied.
*536The appellant has failed to establish that he was denied the effective assistance of appellate counsel (see Jones v Barnes, 463 US 745 [1983]). Santucci, J.P., Altman, Luciano and Schmidt, JJ., concur.